 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TERESA JACOBSON,                               CASE NO. C18-1722JLR

11                                Plaintiff,               ORDER STRIKING DISCOVERY
                   v.                                      MOTION
12
            SOO LINE RAILROAD, et al.,
13
                                  Defendants.
14

15          Before the court is Defendant BNSF Railway Company’s (“BNSF”) motion to

16   compel Plaintiff Teresa Jacobson’s responses to discovery. (Mot. (Dkt. # 27).) BNSF

17   filed its motion without first requesting a conference with the court. (See Dkt.) The

18   motion therefore contravenes the court’s March 27, 2019, scheduling order. (See Sched.

19   Order (Dkt. # 22) at 2 (citing Fed. R. Civ. P. 16(b)(3)(B)(v)) (“[P]ursuant to Federal Rule

20   of Civil Procedure 16, the Court ‘direct[s] that before moving for an order relating to

21   discovery, the movant must request a conference with the court’ by notifying [the

22   courtroom deputy] . . . .” (second alteration in original))); see also Fed. R. Civ. P.


     ORDER - 1
 1   16(b)(3)(B)(v) (permitting the court, in its scheduling order, to “direct that before moving

 2   for an order relating to discovery, the movant must request a conference with the court”).

 3   The court therefore STRIKES BNSF’s motion to compel discovery (Dkt. # 27) without

 4   prejudice to renewing the motion in a manner that comports with the court’s scheduling

 5   order.

 6            Dated this 13th day of September, 2019.

 7

 8                                                      A
                                                        JAMES L. ROBART
 9
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
